Case: 20-50615     Document: 00515913044         Page: 1     Date Filed: 06/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 24, 2021
                                  No. 20-50615
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Manuel Ramirez-Pacheco,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:20-CR-800-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Juan Manuel Ramirez-Pacheco appeals his guidelines minimum
   sentence of 30 months in prison for illegal reentry. He contends that the
   explanation for his sentence was inadequate and that the district court failed
   to address his arguments meaningfully. Because he did not object to the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50615     Document: 00515913044           Page: 2   Date Filed: 06/24/2021




                                    No. 20-50615


   procedural reasonableness of his sentence, we apply plain error review. See
   United States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009).
          The district court expressly acknowledged Ramirez-Pacheco’s
   arguments about the pandemic, his cultural assimilation, and the
   overrepresentation of his criminal history. It denied a downward variance
   because of his decades-long, violent criminal history and the finding that he
   was unlikely to reform. Because the court considered his arguments and
   provided a reasoned basis for rejecting the requested sentence that allows for
   meaningful appellate review, he fails to show error, plain or otherwise. See
   Gall v. United States, 552 U.S. 38, 50 (2007); Rita v. United States, 551 U.S.
   338, 356-57 (2007). To the extent he also contends that the district court
   failed to consider the 18 U.S.C. § 3553(a) factors and presumed the guidelines
   range was reasonable or treated the Guidelines as mandatory, such assertions
   are rebutted by the record.
          Next, Ramirez-Pacheco contends that his sentence was substantively
   unreasonable, a challenge preserved by his request for a lower sentence. See
   Holguin-Hernandez v. United States, 140 S. Ct. 762, 766-67 (2020). He
   asserts that the sentence was arbitrary because the district court failed to
   provide adequate reasons, an assertion we have rejected. He also contends
   that the court did not account for his cultural assimilation and gave too much
   weight to his criminal history, including arrests. Having found that he was
   unlikely to change given his extensive criminal record, the district court’s
   reasonable decision to give greater weight to his criminal history than his
   cultural assimilation implicated proper factors such as his history and
   characteristics, the need for deterrence, and the need to protect the public.
   See § 3553(a). He thus fails to overcome the presumption that the sentence
   was reasonable. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
          The judgment of the district court is AFFIRMED.




                                         2